DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/21/2021 have been fully considered. 
The amendment has cured the basis of Objections of Claim. Therefore, Objections of Claim 17 are hereby withdrawn.

	Regarding to claim 1, the applicant argues that Kim, Wallace, and Scavezze do not disclose, teach, or suggest an AI engine coupled to a storage medium “configured to store predetermined user response values at predetermined time values within the respective period of time specific to the respective 3D rendering for each of the plurality of dynamic 3D assets” or at predetermined time values within the respective period of time specific to the respective 3D rendering” is persuasive. Therefore, 35 U.S.C 103 rejection has been withdrawn. However, upon further consideration, new grounds of rejections are made in newly applied arts. The argument according “configured to store predetermined user response values at” and “comparing the received first user response at the first given time to a corresponding predetermined user response value at a corresponding predetermined time value for the one or more dynamic 3D assets of the selected one 3D rendering” are not persuasive. The examiner cannot concur with the applicant for following reasons:
Kim discloses “store predetermined user response values, for each of the plurality of dynamic 3D assets within each of the plurality of 3D renderings”. For example, in paragraph [0010], Kim teaches the 3D map newly constructed by the walk-through map creation engine is subsequently stored in the 3D map database. In paragraph [0043], Kim teaches three-dimensional model, or 3D model, is defined as one or more computer-generated three-dimensional images, videos, or holograms; Kim further teaches creating and render a computerized 3D model. In paragraph [0046], Kim teaches a dynamic 3D model; Kim further teaches generating a user-controllable three-dimensional model by performing various 3D reconstruction calculations. In paragraph [0047], Kim teaches the newly-created native 3D map file is stored in a 3D mixed-reality map database executed in a memory. In paragraph [0063], 
Wallace discloses “the second non-transitory computer-readable storage medium configured to store predetermined user response values, and predetermined time values within the period of time”. For example, in paragraph [0008], Wallace teaches a predetermined or calculated budget. In Fig. 2 and paragraph [0037], Wallace teaches a data store 80 stores data and information 82 used within the SBC system 100; performance criteria 84 is set by the instructor or teacher, and agent; Wallace further teaches the instructor or teacher, and agent monitor the user's progress both in terms of lesson completion and/or learning momentum and progress towards an objective educational or other academic standard. In paragraph [0038], Wallace teaches predetermined periods. In paragraph [0039], Wallace teaches the SBC system 100 is an immersive interactive training environment. In Fig. 6A; Fig. 6B, and paragraph [0047], Wallace teaches physical features such as gender, hair, skin tone and the like, clothing, footwear, gloves, hats and/or accessories of a male or female worker are stored and selected from one or more toolbars 117 by a user. In paragraph [0055], Wallace teaches the users are also evaluated on their ability to complete a work order on a predetermined budget. In paragraph [0067], Wallace teaches excellent performance equates to coming in under Budget, and poor performance equates to coming in over Budget.
Scavezze discloses “storing predetermined user response values”. In paragraph [0037], Scavezze teaches storing virtual object information and other data that may be used to provide 
Kim discloses “comparing the received first user response at the given time to a corresponding predetermined user response value at a corresponding predetermined time value for the one or more dynamic 3D assets of the selected one 3D rendering”. For example, in paragraph [0063], Kim teaches the MR user experience construction interface provides intuitive gesture commands and user experience design choreography construction and controls on a partially-transparent menu visible in the HMD by comparison. In Fig. 5A-5C; [0071], Kim teaches the MR user experience construction interface provides intuitive gesture commands and user experience design choreography construction and controls on a partially-transparent menu visible in the HMD by comparison. In Fig. 8F and paragraph [0082], Kim teaches the MR experience designer can utilize gesture commands, voice commands, or other action-invoking commands to select, locate, resize, and modify MROs and their choreographic user interactivity elements, using the MR experience construction interface displayed on the HMD; Kim further teaches selecting an object and locating an object by a hand gesture as illustrated in Fig. 8F. In Fig. 5G and paragraph [0083], Kim teaches the MR experience designer places and directs more MROs and interactions in the MR artificial layer(s) intertwined with physical objects and physical space.
a corresponding predetermined user response value at a corresponding predetermined time value for the one or more dynamic 3D assets of the selected one 3D rendering”. For example, in paragraph [0007], Wallace teaches comparing the performed tasks and activities to the predetermined performance criteria. In paragraph [0008], Wallace teaches a predetermined or calculated budget. In paragraph [0036], Wallace teaches comparing or evaluate operator performance, and/or to provide feedback to the operator, an instructor or teacher, and agent. In paragraph [0056], Wallace teaches a fastest time is a comparison. In paragraph [0067], Wallace teaches excellent performance equates to coming in under Budget, and poor performance equates to coming in over Budget. In paragraph [0116], Wallace teaches student performance are compared against other students.
Scavezze discloses “comparing the received first user response at the given time to a corresponding predetermined user response value at a corresponding predetermined time value for the one or more dynamic 3D assets of the selected one 3D rendering”.  For example, in paragraph [0057], Scavezze teaches the end user of HMD 402 gazes at the scrollbar 44 for a particular period of time, e.g., comparing response with predetermined two seconds; Scavezze further teaches causing a first triggering event based on a comparison; the automatic content scrolling is restarted after a time delay has passed, e.g., three seconds, subsequent to the end user moving the scrollbar 44 to the new position. In paragraph [0059], Scavezze teaches the end user of the HMD 402 may select either the first bookmark 48 or the second bookmark 49 by gazing at the scrollbar for a particular period of time (e.g., two seconds) causing a first triggering event. In paragraph [0062], Scavezze teaches the ambient lighting condition may 
New cited art: Weast discloses “comparing the received first user response at the given time to a corresponding predetermined user response value at a corresponding predetermined time value for the one or more dynamic 3D assets of the selected one 3D rendering”. For example, in Fig. 94A, Fig. 94B, and paragraph [0328], Weast teaches an average goal set for those 3 days is a predetermined user response value; Weast further teaches an average of the user's last 3 days of activity is compared to an average goal set for those 3 days.

Claims 21 and 23 are not allowable for the similar reasons as discussed above.

Claims 2-5, 7-9, 12-20, and 22 are not allowed due to the similar reasons as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190073832 A1) in view of Wallace (US 20140162224 A1), in view of Scavezze (US 20150206321 A1), and further in view of Weast (US 20130106603 A1).
Regarding to claim 1 (Currently Amended), Kim discloses an immersive ecosystem ([0004]: VR headsets provide interactive and stereoscopic gaming experiences, training simulations, and educational environments for users wearing the VR headsets; [0046]: the 3D reconstruction module creates a 360-degree virtual reality, video content, and a dynamic 3D model; graphic processing units; Fig. 1; [0047]: a 3D mixed-reality space and experience construction sharing system includes a head-mounted display device, a 3D mixed-reality map database, memory and a CPU of a 3D map graphics-processing computer server; [0056]: virtual reality plug-in components; generate a graphically-immersive and interactive mixed-reality environment) comprising: 
a virtual reality (VR) headset configured to display a selected one of a plurality of three-dimensional (3D) renderings to a first user wearing the headset over a period of time that is specific to the selected one 3D rendering ([0004]: VR headsets provide interactive and stereoscopic gaming experiences, training simulations, and educational environments for users wearing the VR headsets; [0042]: a hologram is capable of being animated as a three-dimensional element over a defined period of time; [0043]: three-dimensional model, or 3D model, is defined as one or more computer-generated three-dimensional images, videos, or holograms; create and render a computerized 3D model; Fig. 1; [0047]: a head-mounted display device displays a 3D map and objects; [0056]: virtual reality plug-in components; generate a graphically-immersive and interactive mixed-reality environment; Fig. 5B; [0069]: display and and wherein each of the plurality of 3D renderings has a respective period of time specific to the respective 3D rendering ([0042]: a hologram is animated and displayed as a three-dimensional element over a defined period of time; Fig. 5B; [0069]: selecting a desired spot within the three-dimensional (3D) map in a mixed-reality (MR) experience construction interface (500B) to initiate a mixed-reality holographic guide content creation); 
one or more sensors configured to ([0046]: video recording devices and digital cameras; Fig. 5A; [0068]: visual sensors); 
a processor operably coupled to the VR headset, an artificial intelligence (AI) engine, and a first non-transitory computer-readable storage medium (Fig. 1; [0047]: a CPU is coupled to a VR HMD, a memory, and a database; [0070]: integrate artificial intelligence engine to answer questions and/or converse dynamically and informatively; [0072]: incorporate an advanced level of artificial intelligence to retrieve historical, cultural, and artistic background information from a fine arts database; [0084]: the MR experience construction interface can be locally pre-loaded to the HMD or another portable electronic device, and is executable on CPUs, GPUs, and/or memory units in such devices), the first non-transitory computer-readable 
for each of the plurality of dynamic 3D assets within each of the plurality of 3D renderings ([0043]: three-dimensional model, or 3D model, is defined as one or more computer-generated three-dimensional images, videos, or holograms; create and render a computerized 3D model; [0046]: a dynamic 3D model; generates a user-controllable three-dimensional model by performing various 3D reconstruction calculations; Fig. 5B; [0069]; [0089]: dynamic 3D models); 
comprising a third non-transitory computer-readable storage medium encoded with program code executable by the AI engine for (Fig. 1; [0047]: database is a storage medium; Fig. 5D; [0072]: incorporates an advanced level of artificial intelligence engine to retrieve historical, cultural, and artistic background information from a fine arts database; a fine arts database is a storage medium):
receiving the measured first user response to the one or more dynamic 3D assets of the selected one 3D rendering at a first given time ([0036]: immersive and vividly-interactive user 
comparing the received first user response at the first given time to a corresponding predetermined user response value at a corresponding predetermined time value for the one or more dynamic 3D assets of the selected one 3D rendering (In paragraph [0063], Kim teaches the MR user experience construction interface provides intuitive gesture commands and user experience design choreography construction and controls on a partially-transparent menu visible in the HMD by comparison. In Fig. 5A-5C; [0071], Kim teaches the MR user experience construction interface provides intuitive gesture commands and user experience design choreography construction and controls on a partially-transparent menu visible in the HMD by comparison. In Fig. 8F and paragraph [0082], Kim teaches the MR experience designer utilizes gesture commands, voice commands, or other action-invoking commands to select, locate, resize, and modify MROs and their choreographic user interactivity elements, using the MR experience construction interface displayed on the HMD; Kim further teaches selecting an object and locating an object by a hand gesture as illustrated in Fig. 8F. In Fig. 5G and paragraph [0083], Kim teaches the MR experience designer places and directs more MROs and interactions in the MR artificial layer(s) intertwined with physical objects and physical space);

Kim fails to explicitly disclose:
to measure a response of the first user to one or more of the dynamic 3D assets of the 3D rendering;
the artificial intelligence (AI) engine operably coupled to a second non-transitory computer-readable storage medium, the second non-transitory computer-readable storage medium configured to store predetermined user response values at predetermined time values within the respective period of time specific to the respective 3D rendering;
based on the comparison, modifying at least one of the plurality of dynamic 3D assets within the selected one 3D rendering.
In same filed of endeavor, Wallace teaches:
a processor operably coupled to the VR display, an artificial intelligence (AI) engine, and a first non-transitory computer-readable storage medium (Fig. 2; [0035-0038]: a processor is coupled to VR display, AI engine and memory as illustrated in Fig. 2);
the artificial intelligence (AI) engine operably coupled to a second non-transitory computer-readable storage medium (Fig. 2; [0038]: Fig. 2; [0038]: the AI engine 90 is 
comparing the received first user response at the given time to a corresponding predetermined user response value at a corresponding predetermined time value for the one or more dynamic 3D assets of the selected one 3D rendering ([0007]: compare the performed tasks and activities to the predetermined performance criteria; [0036]: compare or evaluate operator performance, and/or to provide feedback to the operator, an instructor or teacher, and agent; [0056]: a fastest time; [0116]: student performance are compared against other students).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a processor operably coupled to the VR display, an artificial intelligence (AI) engine, and a first non-transitory computer-readable storage medium; the artificial intelligence (AI) engine operably coupled to a second non-transitory computer-readable storage medium, the second non-transitory computer-readable storage medium configured to store predetermined response values, and predetermined time a corresponding predetermined user response value at a corresponding predetermined time value for the one or more dynamic 3D assets of the selected one 3D rendering as taught by Wallace. The motivation for doing so would have been to train, develop and improve other skills required in skill-oriented tasks performed by tradesman; to compare or evaluate operator performance, and/or to provide feedback to the operator; to determine deficiencies and recommend modifications through the comparison and analysis using the AI engine 90 as taught by Wallace in paragraphs [0033], [0036], and [0038].
Kim in view of Wallace fails to explicitly disclose:
predetermined user response values at predetermined time values within the respective period of time specific to the respective 3D rendering;
based on the comparison, modifying at least one of the plurality of dynamic 3D assets within the selected one 3D rendering.
In same field of endeavor, Scavezze teaches:
measure a response of the user to one or more of the dynamic 3D assets of the 3D rendering ([0079]: the scrollbar preview window is displayed in response to the end user gazing at the scrollbar for a particular period of time, e.g., two seconds; measurement of a response is two seconds);
comparing the received first user response at the given time to a corresponding predetermined user response value at a corresponding predetermined time value for the one or more dynamic 3D assets of the selected one 3D rendering ([0057]: the end user of HMD 402 gazes at the scrollbar 44 for a particular period of time, e.g., comparing response with 
based on the comparison, modifying at least one of the plurality of dynamic 3D assets within the selected one 3D rendering ([0057]: the end user of HMD 402 gazes at the scrollbar 44 for a particular period of time, e.g., comparing response with predetermined two seconds; cause a first triggering event based on the comparison; the automatic content scrolling is restarted after a time delay has passed, e.g., three seconds, subsequent to the end user moving the scrollbar 44 to the new position; Fig. 4C; [0059]: select the first bookmark 48 by gazing directly at the first bookmark 48 for a particular period of time, e.g., two seconds, which causes the virtual content reader 40 to jump to and display a portion of the content associated with the first bookmark 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Wallace to include measuring a response of the user to one or more of the dynamic 3D assets of the 3D rendering; comparing the received first user response at the given time to a corresponding predetermined user response value at a corresponding predetermined time value for the one or more dynamic 3D assets of the selected one 3D rendering; based on the comparison, modifying at least one of the plurality of dynamic 3D assets within the selected one 3D rendering as taught by Scavezze. The motivation for doing so would have been to control a HMD display; to improve scrolling the display of the content by eye tracking and make it easier for an end user of the HMD to follow the content; to further improve content tracking; to improve content tracking as the content is 
Kim in view of Wallace and Scavezze fails to explicitly disclose:
predetermined user response values at predetermined time values within the respective period of time specific to the respective 3D rendering.
	In same field of endeavor, Weast teaches:
predetermined user response values at predetermined time values within the respective period of time specific to the respective 3D rendering ([0303]: the goal time period is correspond to the evaluation time period; if the evaluation time period was 1 day, the goal time period may be defined as 1 day; Fig. 94A; Fig. 94B; [0328]: an average goal set for those 3 days is predetermined user response values; an average of the user's last 3 days of activity is compared to an average goal set for those 3 days; Fig. 99; [0337]: a streak may be evaluated for being the best streak each time the streak is extended or upon the user breaking the streak);
	comparing the received first user response at the given time to a corresponding predetermined user response value at a corresponding predetermined time value for the one or more dynamic 3D assets of the selected one 3D rendering (Fig. 94A; Fig. 94B; [0328]: an average goal set for those 3 days is a predetermined user response value; an average of the 
    PNG
    media_image1.png
    306
    203
    media_image1.png
    Greyscale
 ).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Wallace and Scavezze to include predetermined user response values at predetermined time values within the respective period of time specific to the respective 3D rendering; comparing the received first user response at the given time to a corresponding predetermined user response value at a corresponding predetermined time value for the one or more dynamic 3D assets of the selected one 3D rendering as taught by Weast. The motivation for doing so would have been to provide recommendations for improvements and setting of goals; to compare an average of the user's last 3 days of activity with an average goal set for those 3 days; as taught by Weast in Fig. 94A-B; paragraphs [0275] and [0328].

Regarding to claim 2 (Original), Kim in view of Wallace, Scavezze, and Weast discloses the immersive ecosystem of claim 1, wherein the one or more sensors comprise one or more of 

Regarding to claim 3 (Previously Presented), Kim in view of Wallace, Scavezze, and Weast discloses the immersive ecosystem of claim 1, wherein the measured user response comprises a measurement based on a first user selection of the one or more dynamic 3D assets of the selected one 3D rendering (Scavezze; [0057]: the end user of HMD 402 gazes at the scrollbar 44 for a particular period of time, e.g., comparing response with predetermined two seconds; cause a first triggering event based on the comparison; Fig. 4C; [0059]: select the first bookmark 48 by gazing directly at the first bookmark 48 for a particular period of time, e.g., two seconds, which causes the virtual content reader 40 to jump to and display a portion of the content associated with the first bookmark 48). 

Regarding to claim 4 (Previously Presented), Kim in view of Wallace, Scavezze, and Weast discloses the immersive ecosystem of claim 1, wherein the received measured first user response comprises a value converted from the raw sensor measurement of the one or more sensors (Kim; [0068]: visual sensors incorporated in the HMD device scan the vicinity of the 
Kim in view of Wallace, Scavezze, and Weast further discloses wherein the received measured first user response comprises a value converted from the raw sensor measurement of the one or more sensors (Scavezze; [0039]: Biometric sensor 220 includes one or more electrodes for determining a pulse or heart rate associated with an end user of HMD 200 and a temperature sensor for determining a body temperature associated with the end user of HMD 200; [0040]: the eye tracking sensor includes an IR camera or an IR position sensitive detector; [0052]: sensor 134 is a combination of an RGB and an IR camera; [0053]: the sensor is an IR camera or IR position sensitive detector) 

Regarding to claim 5 (Previously Presented), Kim in view of Wallace, Scavezze, and Weast discloses the immersive ecosystem of claim 1, wherein the predetermined response values are specific to the first user (Wallace; [0034]: the SBC system 100 provides a virtual training environment and learning tool that provides the user with an immersive experience that teaches skills of carpentry from entry level to semi-skilled to skilled; [0039]: the SBC system 100 is an immersive interactive training environment, where students perform activities provided and/or assigned via one or more work orders, and complete the work orders to become familiar with basic competencies within the discipline being performed; Fig. 19A-G; [0057]: the progress reports highlights progress and competency at an activity and skill level individually for a user; construction progress for the student is 75% as illustrated in Fig. 19G). 

 user response to the one or more dynamic 3D assets of the selected one 3D rendering (Kim; [0044]: any additional number of cloud computing servers; a scalable number of cloud computing servers; [0047]: the newly-created native 3D map file is stored in a 3D mixed-reality map database executed in a memory and a CPU of a 3D map graphics-processing computer server; [0059]: 3D reconstruction computer graphics software is executed on a CPU and a memory unit of a high-performance computer server suited for intensive graphics processing). 

Regarding to claim 8 (Currently Amended), Kim in view of Wallace, Scavezze, and Weast discloses the immersive ecosystem of claim 7, wherein the third non-transitory computer-readable storage medium is further encoded with program code executable by the AI engine (Kim; [0047]: the newly-created native 3D map file is stored in a 3D mixed-reality map database executed in a memory and a CPU of a 3D map graphics-processing computer server; [0059]: 3D reconstruction computer graphics software, which is executed on a CPU and a memory unit of a high-performance computer server suited for intensive graphics processing; [0070]: integrate artificial intelligence to answer questions and/or converse dynamically and informatively);
Kim in view of Wallace, Scavezze, and Weast further discloses wherein the third non-transitory computer-readable storage medium is further encoded with program code respective period of time (Wallace; [0035-0038]: an indication of a number of lesson plans and/or work orders passed, learning momentum; provide continuous learning improvements over predetermined and/or prolonged periods);
Kim in view of Wallace, Scavezze, and Weast further more discloses wherein each personal performance profile is generated and updated based on stored measured user responses for the respective user and for the respective period of time specific to the respective 3D rendering of the plurality of 3D renderings (Weast; [0303]: the goal time period is correspond to the evaluation time period; if the evaluation time period was 1 day, the goal time period may be defined as 1 day; Fig. 94A; Fig. 94B; [0328]: an average goal set for those 3 days is predetermined user response values; an average of the user's last 3 days of activity is compared to an average goal set for those 3 days; Fig. 99; [0337]: a streak may be evaluated for being the best streak each time the streak is extended or upon the user breaking the streak).

1, further comprising a web application configured to execute on a computing device (Wallace; [0036]: exhibit one or more user interfaces, e.g., application generated user interfaces, web pages, and the like; [0037]: an implementation of the SBC system 100 includes an ability to interface to the internet using Internet Explorer, Chrome, Firefox or like web browser software), wherein the web application is further configured to enable at least one of:  
the first user to select, via the VR headset, an experience level, training level, or one of the plurality of 3D renderings (Wallace; [0034]: the SBC system 100 provides a virtual training environment and learning tool that provides the user with an immersive experience that teaches skills of carpentry from entry level to semi-skilled to skilled; [0039]: the SBC system 100 is an immersive interactive training environment; [0040]: select activities with control keys 113) and 
	an administrator to select, via an administrator interface, an experience level, training level, or one of the plurality of 3D renderings (Wallace; [0040]: the user selects activities with control keys 113).

Regarding to claim 19 (Previously Presented), Kim in view of Wallace, Scavezze, and Weast discloses the immersive ecosystem of claim 4, further comprising an administrator interface configured to present one or more of the following data to an administrator (Wallace; [0047]: a message having audio, video, text, graphics, one or more hyper-links, or like means for 
 one or more of the following data:
a visualization of the measured user response (Kim; [0068]: create three-dimensional (3D) digitized mapping visualization data; Fig. 5B-5D; [0069-0072]; Fig. 8I; [0086]: visualization of MROs, MRHs, and physical objects in the same physical space); 
a visualization of the value converted from the raw sensor measurement of the one or more sensors (Wallace; Fig. 2; [0036]: visual representations of one or more data and information for instructing, performing and evaluating performance of a skill-oriented task of a process; exhibit one or more user interfaces, e.g., application generated user interfaces, web pages, and the like, such as the aforementioned GUIs 30); and
a video stream of the first user (Kim; [0044]: consumer video recording devices; [0046]: a plurality of common consumer-level video recording devices; [Fig. 5B-5D; [0069-0072]; 0089]: the multi-angle video footages are processed, transformed, and reconstructed as dynamic 3D models; [0090]: the multi-angle video capture of a human figure; [0093]: Video 1, Video 2, . . . Video); 
Kim in view of Wallace, Scavezze, and Weast further discloses a video stream of the user (Wallace; [0047]: video);
Kim in view of Wallace, Scavezze, and Weast further more discloses a video stream (Scavezze; [0028]: display digital images and/or videos; [0038]: the capture device 213 may include one or more cameras for recording digital images and/or videos).


Kim in view of Wallace, Scavezze, and Weast further discloses (Kim; [0044]: consumer video recording devices transmit multi-angle video data to the cloud computing resource)
Kim in view of Wallace, Scavezze, and Weast further more discloses further comprising a forensics module configured to record the presented data (Wallace; [0013]: store the lesson plans, predetermined performance criteria, and work orders including the skill-based tasks and activities within the lesson plans; [0037]: stores data and information; Fig. 19A-19I; [0057]: an administrator defined a description of the user 502; presents a teacher's view 540).

Regarding to claim 21 (Currently Amended), Kim discloses a method comprising the steps of ([0004]: VR headsets provide interactive and stereoscopic gaming experiences, training simulations, and educational environments for users wearing the VR headsets; [0046]: the 3D reconstruction module creates a 360-degree virtual reality, video content, and a dynamic 3D model; graphic processing units; Fig. 1; [0047]: a 3D mixed-reality space and experience construction sharing system includes a head-mounted display device, a 3D mixed-reality map database, memory and a CPU of a 3D map graphics-processing computer server; [0056]: virtual reality plug-in components; generate a graphically-immersive and interactive mixed-reality environment): 
wherein the VR headset is configured to display the selected one 3D rendering to a first user wearing the headset over a period of time that is specific to the selected one 3D rendering ([0042]: a hologram is animated and displayed as a three-dimensional element over a defined 
the claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 21. 

Regarding to claim 22 (Previously Presented), Kim in view of Wallace, Scavezze, and Weast discloses the method of Claim 21, wherein the modifying the at least one of the plurality of dynamic 3D assets step comprises at least one of: spatially moving the at least one dynamic 3D asset relative to the first user; temporally moving the at least one dynamic 3D asset within the time period; replacing the current at least one dynamic 3D asset with a different dynamic 3D asset; adjusting the impact of the at least one dynamic 3D asset on other dynamic 3D assets within the selected one 3D rendering; adjusting the 3D atmospherics or 3D environment within the selected one 3D rendering including the at least one dynamic 3D asset; adjusting media and/or sound within the selected one 3D rendering including the at least one dynamic 3D asset; and adjusting the intensity of haptic output to the first user based on the dynamic 3D asset (Kim; [0009]: the 3D mixed-reality environment; [0010]: 3D holographic object; [0046]: a background 3D graphics content; [0043]: three-dimensional model, or 3D model, is defined as one or more computer-generated three-dimensional images, videos, or holograms; [0046]: a dynamic 3D model; [0089]: dynamic 3D models).


wherein the VR headset is configured to display the selected one 3D rendering to a first user wearing the headset over a period of time that is specific to the selected one 3D rendering ([0042]: a hologram is animated and displayed as a three-dimensional element over a defined period of time; Fig. 5B; [0069]: selecting a desired spot within the three-dimensional (3D) map in a mixed-reality (MR) experience construction interface (500B) to initiate a mixed-reality holographic guide content creation);
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190073832 A1) in view of Wallace (US 20140162224 A1), in view of Scavezze (US 20150206321 A1), in view of Weast (US 20130106603 A1), and further in view of Mishra (US 20190159715 A1).

Kim in view of Wallace, Scavezze, and Weast fails to explicitly disclose:
modifying based on the comparison and the respective dynamic decision matrix of the user.
In same field of endeavor, Mishra teaches:
modifying based on the comparison and the respective dynamic decision matrix of the user ([0123]: performance-based adaptive task modification; each time the task is performed the neural performance feedback adaptively modifies the subsequent task presented to the subject; [0147]: adaptively modify the next and/or subsequently presented cognitive task; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Wallace, Scavezze, and Weast to include modifying based on the comparison and the respective dynamic decision matrix of the user as taught by Mishra. The motivation for doing so would have been to modify the subsequent task presented to the subject; adaptively modify the next and/or subsequently presented cognitive task; to adaptively modify the parameters based on current neural performance as taught by Mishra in paragraphs [0123], [0147], and [0173].

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190073832 A1) in view of Wallace (US 20140162224 A1), in view of Scavezze (US 20150206321 A1), in view of Weast (US 20130106603 A1), and further in view of Kiderman (US 20190082954 A1).
Regarding to claim 12 (Currently Amended), Kim in view of Wallace, Scavezze, and Weast discloses the immersive ecosystem of claim 1, wherein the VR headset is configured to track eye movement of the first user during the period of time specific to the selected one 3D rendering (Scavezze; [0020]: the HMD may utilize eye tracking for determining which portion of the virtual content reader is being viewed by the end user; [0030]: a person's body parts and movements may be detected using camera 148 and sensors 149; [0039]:  eye tracking system 
Kim in view of Wallace, Scavezze, and Weast fails to explicitly disclose to transmit information related to said first user eye movement to the second non-transitory computer-readable storage medium. 
In same field of endeavor, Kiderman teaches:
wherein the VR headset is configured to track eye movement of the first user during the period of time ([0015]: a VR screen and two cameras for recording eye movement; [0016]: integrated eye tracking technology) and to transmit information related to said first user eye movement to the second non-transitory computer-readable storage medium ([0015]: a VR screen and two cameras for recording eye movement; [0016]: integrated eye tracking technology; [0046]: track eye movement; a measure of the comparison of the left and the right eye movements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Wallace, Scavezze, and Weast to include wherein the VR headset is configured to track eye movement of the first user during the period of time and to transmit information related to said first user eye movement to the second non-transitory computer-readable storage medium as taught by Kiderman. The motivation for doing so would have been to facilitate the effective and efficient noninvasive rapid dynamic vergence testing by forming a 3d head mounted display system with integrated eye tracking technology in a portable virtual reality device; to record eye movement; to integrate eye tracking 

Regarding to claim 13 (Currently Amended), Kim in view of Wallace, Scavezze, Weast and Kiderman discloses the immersive ecosystem of claim 12, wherein the first non-transitory computer-readable storage medium is further encoded with program code executable by the processor (same as rejected in claim 1) for providing a portion of the selected one 3D rendering to the VR headset at a second given time during the period of time specific to the selected one 3D rendering and based on the transmitted information related to said first user eye movement (Scavezze; [0020]: the HMD utilizes eye tracking for determining which portion of the virtual content reader is being viewed by the end user; [0030]: a person's body parts and movements may be detected using camera 148 and sensors 149; [0039]:  eye tracking system 221, motion and orientation sensor 238; Fig. 4C; [0059]: select the first bookmark 48 by gazing directly at the first bookmark 48 for a particular period of time, e.g., two seconds, which causes the virtual content reader 40 to jump to and display a portion of the content associated with the first bookmark 48). 

Regarding to claim 14 (Currently Amended), Kim in view of Wallace, Scavezze, Weast, and Kiderman discloses the immersive ecosystem of claim 12, wherein the second non-transitory computer-readable storage medium (same as rejected in claim 1) is further configured to store predetermined user eye movement values, and predetermined time values within the respective period of time, for each of the plurality of 3D renderings (Kiderman; Fig. 9; second given time during the period of time specific to the selected one 3D rendering and based on the stored predetermined user eye movement values, and predetermined time values, for the selected one 3D rendering (Kiderman; [0015]: a VR screen and two cameras record eye movement; [0032]: record eye movement through the use of digital video cameras; [0042]: the presence and amount of saccadic movement which is distinct from vergence movement, the time for each eye to respond to target change and reach a steady position, the magnitude of the vergence movement of each eye). 

Regarding to claim 15 (Currently Amended), Kim in view of Wallace, Scavezze, Weast, and Kiderman discloses the immersive ecosystem of claim 12, wherein the third non-transitory computer-readable storage medium is further encoded with program code executable by the AI engine for (same as rejected in claim 1): 
receiving the information related to said first user eye movement at a second given time (Kiderman; [0015]: a VR screen and two cameras for recording eye movement; [0032]: record eye movement through the use of digital video cameras; Fig. 9; [0048]: the time is two days after she sustained the injury; the control was a 32 year old male; a cursory review of the two 
comparing the received first user eye movement information at the second given time to a corresponding predetermined user eye movement value at a corresponding predetermined time value within the period of time specific to the selected one 3D rendering, for the selected one 3D rendering (Kiderman; [0046]: tracking eye movement; a measure of the comparison of the left and the right eye movements). 

Regarding to claim 16 (Original), Kim in view of Wallace, Scavezze, Weast, and Kiderman discloses the immersive ecosystem of claim 15, wherein the third non-transitory computer-readable storage medium is further encoded with program code executable by the AI engine for: 
based on the comparison, modifying at least one of the plurality of dynamic 3D assets within the selected one 3D rendering (Scavezze; [0057]: the automatic content scrolling may be restarted after a time delay has passed, e.g., three seconds, subsequent to the end user moving the scrollbar 44 to the new position; Fig. 4C; [0059]: select the first bookmark 48 by gazing directly at the first bookmark 48 for a particular period of time, e.g., two seconds, which causes the virtual content reader 40 to jump to and display a portion of the content associated with the first bookmark 48); and 
communicating the modified at least one of the plurality of dynamic 3D assets to the processor for providing within the portion of the selected one 3D rendering to the VR headset (Kim; Fig. 8F; [0082]: the MR experience designer can utilize gesture commands, voice .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190073832 A1) in view of Wallace (US 20140162224 A1), in view of Scavezze (US 20150206321 A1), in view of Weast (US 20130106603 A1), and in view of Bouazizi (US 20190114830 A1), and further in view of Mishra (US 20190159715 A1).
Regarding to claim 18 (Currently Amended), Kim in view of Wallace, Scavezze, and Weast disclose the immersive ecosystem of claim 4, wherein the third non-transitory computer-readable storage medium is further encoded with program code executable by the AI engine (same as rejected in claim 1).
 Kim in view of Wallace, Scavezze, and Weast fails to explicitly disclose:
wherein the value is cognitive load or cognitive attention converted from the raw sensor measurement of one or more EEG sensors, and for computing a neural efficiency score for the user based on the cognitive load or cognitive attention value and a performance proficiency value for the user at the first given time.
In same field of endeavor, Bouazizi teaches wherein the value is cognitive load or cognitive attention converted from the raw sensor measurement of one or more EEG sensors ([0060]: an Ultraviolet (UV) sensor, an Electromyography (EMG) sensor, an Electroencephalogram (EEG) sensor, an Electrocardiogram (ECG) sensor, and an IR sensor). 

Kim in view of Wallace, Scavezze, Weast, and Bouazizi fails to explicitly disclose:
for computing a neural efficiency score for the first user based on the cognitive load or cognitive attention value and a performance proficiency value for the first user at the first given time.
In same field of endeavor, Mishra teaches:
for computing a neural efficiency score for the first user based on the cognitive load or cognitive attention value and a performance proficiency value for the first user at the first given time ([0044]: provides the behavioral cognitive efficiency and neural performance score data for subjects; Fig. 5; [0192]: FIG. 5 shows behavioral cognitive efficiency and neural performance score data from two participants).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Wallace, Scavezze, Weast and Bouazizi to include for computing a neural efficiency score for the first user based on the cognitive load or cognitive attention value and a performance proficiency value for the first user at the first given time as taught by Mishra. The motivation for doing so would have been to modify the subsequent task presented to the subject; adaptively modify the next and/or subsequently 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616